These are appeals by the husband from a decree of the Probate Court on March 18, 1969, awarding custody of minor children to the wife and making an order for their support, and from a denial of his petition for a decree that he was living apart from his *890wife for justifiable cause. The judge also on March 18, 1969, denied the wife’s petition for separate support and living apart for justifiable cause. No request for a report of material facts was made. To rewrite the facts would serve no useful purpose. The husband argues, inter alia, that the judge exceeded his jurisdictional authority by awarding custody of the minor children to his wife without a finding that she was living apart for justifiable cause. Such an award of custody was proper under G. L. (Ter. Ed.) c. 209, § 37. Marshall v. Marshall, 236 Mass. 248, 250-251. We have reviewed the husband’s other contentions and find them without merit.
Robert J. Wilkinson, pro se.
Alice C. Wilkinson, pro se, submitted a brief.

Decrees affirmed.